Case 4:18-cv-00519-ALM Document 60-8 Filed 03/16/20 Page 1 of 3 PageID #: 2153




              EXHIBIT 7
Case 4:18-cv-00519-ALM Document 60-8 Filed 03/16/20 Page 2 of 3 PageID #: 2154




                 Selected Definitions from Defendants’ Extrinsic Evidence
                       (Exhibits C-G to Dr. Shoemake’s Declaration)

                                       emulate                             simulate
 Microsoft Computer        emulation n. The process of a       simulation n. The imitation of a
 Dictionary                computer, device, or program        physical process or an object by
 (Shoemake Decl. Ex. C)    imitating the function of another   a program that causes a
                           computer, device, or program.       computer to respond
                                                               mathematically to data and
                                                               changing conditions as though it
                                                               were the process or object itself.

 Chambers Dictionary of    emulation (Comp) A mode in          simulation (Zool) Mimicry;
 Science and Technology    which a device may emulate the      assumption of the external
 (Shoemake Decl. Ex. D)    operational characteristics of      characters of another species in
                           another device.                     order to facilitate the capture of
                                                               prey or escape from enemies. v.
                                                               simulate.
 Wiley Electrical &        emulator Computer hardware          simulation 1. An imitation,
 Electronics Engineering   and/or software which is de-        model, or other representation
 Dictionary (Shoemake      signed to work exactly like         of an object, situation, process,
 Decl. Ex. E)              another.                            feature, manner of operation,
                                                               or the like. Such a simulation is
                                                               intended to faithfully reproduce
                                                               the real or theoretical objects,
                                                               situations, processes, and
                                                               so on, it is based on, and can be
                                                               used, for instance, for analysis,
                                                               testing, or training.

 Que’s Computer User’s     emulation The duplication of the simulation An analytical
 Dictionary (Shoemake      functional capability of one     technique used in computer
 Decl. Ex. F)              device in another device.        applications, in which a
                                                            phenomenon's properties are
                                                            investigated by creating a model
                                                            of the phenomenon and
                                                            exploring the model's behavior.
                                                            ...
                                                            As with any model, however, a
                                                            simulation is only as good as its
                                                            underlying assumptions. If these
                                                            assumptions are not correct, the
                                                            model does not accurately
                                                            mimic the behavior of the real-
                                                            world system being simulated.
Case 4:18-cv-00519-ALM Document 60-8 Filed 03/16/20 Page 3 of 3 PageID #: 2155




 New IEEE Standard          emulate. To represent a system   simulate (1) (computing
 Dictionary of Electrical   by a model that accepts the      systems). To represent the
 and Electronics Terms      same inputs and produces the     functioning of one system by
 (Shoemake Decl. Ex. G)     same outputs as the system       another, for example, to
                            represented. For example, to     represent one computer by
                            emulate an 8-bit computer with   another, to represent a physical
                            a 32-bit computer. See also:     system by the execution of a
                            simulate.                        computer program, to represent
                                                             a biological system by a
                                                             mathematical model.

                                                             (2) (modeling and simulation).
                                                             To represent a system by a
                                                             model that behaves or operates
                                                             like the system. See also:
                                                             emulate.
